  Case: 1:17-md-02804-DAP Doc #: 1175 Filed: 12/10/18 1 of 5. PageID #: 28687



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804


                                       TRANSFER ORDER


        Before the Panel:* Plaintiffs in 22 actions and certain physician defendants1 in three District
of Maine actions move under Panel Rule 7.1 to vacate the orders conditionally transferring the
actions listed on Schedule A to MDL No. 2804. Non-governmental agency amici2 support the
motion brought by plaintiffs in the Southern District of West Virginia Doyle action. The Maine
physician defendants request that we separate and remand the claims against them. Amici The
American Hospital Association supports defendants’ motion. Various responding manufacturer and
distributor defendants3 oppose the motions.

        After considering the argument of counsel, we find these actions involve common questions
of fact with the actions previously transferred to MDL No. 2804, and that transfer under 28 U.S.C.
§ 1407 will serve the convenience of the parties and witnesses and promote the just and efficient
conduct of the litigation. Moreover, transfer is warranted for the reasons set out in our order
directing centralization. In that order, we held that the Northern District of Ohio was an appropriate
Section 1407 forum for actions sharing factual questions regarding the allegedly improper marketing
and/or distribution of various prescription opiate medications into cities, states and towns across the

   *
     Judges Ellen Segal Huvelle and Nathaniel Gorton did not participate in the decision of this
matter.
   1
       Mark E. Cieniawski, M.D. and Michael B. Bruehl, M.D.
       2
      West Virginia Citizen’s Action Group, Rise Up West Virginia, Catholic Committee of
Appalachia, Appalachian Catholic Worker and Network Lobby for Catholic Social Justice.
   3
      Amerisourcebergen Corp., Amerisourcebergen Drug Corp.; Cardinal Health, Inc., McKesson
Corp. (distributor defendants); Allergan PLC, Actavis LLC, Actavis Pharma, Inc.; Allergan Finance,
LLC; Cephalon, Inc.; Endo Health Solutions Inc., Endo Pharmaceuticals, Inc.; Insys Therapeutics,
Inc.; Janssen Pharmaceutica Inc. n/k/a/ Janssen Pharmaceuticals Inc., Johnson & Johnson and
Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a/ Janssen Pharmaceuticals, Inc; Mallinkrodt plc,
Mallinckrodt LLC; Normaco, Inc.;Purdue Pharma L.P., Purdue Pharma, Inc., Purdue Products, L.P.
and The Purdue Frederick Company, Inc.; Rhodes Pharmaceuticals L.P. Teva Pharmaceuticals USA,
Inc.; Watson Laboratories, Inc., and Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc. (manufacturing
defendants); and Walgreen Co., Walgreens Mail Service, LLC, Walgreens Specialty Pharmacy, LLC,
and Walgreens.com, Inc.
  Case: 1:17-md-02804-DAP Doc #: 1175 Filed: 12/10/18 2 of 5. PageID #: 28688



                                                  -2-

country. See In re: National Prescription Opiate Litig., 290 F. Supp.3d 1375 (J.P.M.L. 2017).
Plaintiffs in the initial motion for centralization were cities, counties and a state that alleged: “(1)
manufacturers of prescription opioid medications overstated the benefits and downplayed the risks
of the use of their opioids and aggressively marketed (directly and through key opinion leaders) these
drugs to physicians, and/or (2) distributors failed to monitor, detect, investigate, refuse and report
suspicious orders of prescription opiates.” Id. at 1378. We held that “[a]ll actions involve common
factual questions about, inter alia, the manufacturing
and distributor defendants’ knowledge of and conduct regarding the alleged diversion of these
prescription opiates, as well as the manufacturers’ alleged improper marketing of such drugs.” Id.


       Despite some variances among the actions before us, all contain a factual core common to
the MDL actions: the manufacturing and distributor defendants’ alleged knowledge of and conduct
regarding the diversion of these prescription opiates, as well as the manufacturers’ allegedly
improper marketing of such drugs. The actions therefore fall within the MDL’s ambit.

        The parties opposing transfer in nineteen actions argue principally that federal jurisdiction
is lacking over their cases. But opposition to transfer challenging the propriety of federal jurisdiction
is insufficient to warrant vacating conditional transfer orders covering otherwise factually-related
cases.4 Several parties argue that including their actions in this large MDL will cause them
inconvenience. Given the undisputed factual overlap with the MDL proceedings, transfer is justified
in order to facilitate the efficient conduct of the litigation as a whole. See In re: Watson Fentanyl
Patch Prods. Liab. Litig., 883 F. Supp. 2d 1350, 1351-52 (J.P.M.L. 2012) (“[W]e look to the overall
convenience of the parties and witnesses, not just those of a single plaintiff or defendant in
isolation.”).

        Local health care provider defendants in the District Maine actions request that we exclude
the claims against them from the MDL. This request invites us to make substantive judgments about
the merits of these claims, which we decline to do, since dealing with the merits of claims is beyond
our statutory mission.5

         Plaintiffs in three actions argue that the identity of the plaintiffs, infants born opioid-
dependent, and their unique damages – which include the alleged need for a medical monitoring trust
that funds prolonged, multidisciplinary care – differentiate these cases from those brought by the
cities, counties and states that comprise the bulk of MDL No. 2804. While we agree that plaintiffs
will have different damages and potential remedies, the differences among these claims are


  4
     See, e.g., In re: Prudential Ins. Co. of Am. Sales Practices Litig., 170 F. Supp. 2d 1346, 1347-
48 (J.P.M.L. 2001).
   5
      See In re: Maxim Integrated Prods., Inc., Patent Litig., 867 F. Supp. 2d 1333, 1335 (J.P.M.L.
2012) (“[T]he framers of Section 1407 did not contemplate that the Panel would decide the merits
of the actions before it and neither the statute nor the implementing Rules of the Panel are drafted
to allow for such determinations.”) (citation and quotes omitted).
  Case: 1:17-md-02804-DAP Doc #: 1175 Filed: 12/10/18 3 of 5. PageID #: 28689



                                                  -3-

outweighed by the substantial factual allegations shared with the MDL actions.6 Counsel for these
plaintiffs are dissatisfied, inter alia, that the transferee court denied their request for leave to seek
to establish an neonatal abstinence syndrome (NAS) track in MDL No. 2804 in June 2018. Their
renewed motion, filed in late-August 2018, remains under submission. We historically have
declined to become entangled in parties’ disagreements with the transferee court,7 and we decline
plaintiffs’ invitation to do so here. We further deny the NAS plaintiffs’ motions to vacate for the
reasons stated in our order denying centralization in MDL No. 2872 – In re: Infants Born Opioid-
Dependent Products Liability Litigation.

        IT IS THEREFORE ORDERED that the actions listed on Schedule A are transferred to the
Northern District of Ohio and, with the consent of that court, assigned to the Honorable Dan A.
Polster for inclusion in the coordinated or consolidated pretrial proceedings.


                                         PANEL ON MULTIDISTRICT LITIGATION




                                                           Sarah S. Vance
                                                                Chair

                                        Lewis A. Kaplan                 R. David Proctor
                                        Catherine D. Perry              Karen K. Caldwell




   6
      “Section 1407 does not require a complete identity or even majority of common factual and
legal issues.” In re: Satyam Computer Servs., Ltd., Sec. Litig., 712 F. Supp. 2d 1381, 1382 (J.P.M.L.
2010); see also In re: ClassicStar Mare Lease Litig., 528 F. Supp. 2d 1345, 1346 (J.P.M.L. 2007)
(“Regardless of any differences among the actions, all actions arise from the same factual milieu...”).
  7
     See, e.g., In re: Glenn W. Turner Enterp. Litig., 368 F. Supp. 805, 806 (J.P.M.L. 1973) (noting
that “the Panel is not vested with authority to review decisions of district courts, whether they are
transferor or transferee courts.”) (citations omitted).
 Case: 1:17-md-02804-DAP Doc #: 1175 Filed: 12/10/18 4 of 5. PageID #: 28690



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                       MDL No. 2804


                                     SCHEDULE A


           Northern District of California

     COUNTY OF SAN MATEO v. MCKESSON CORPORATION, ET AL.,
         C.A. No. 3:18!04535

           Northern District of Georgia

     THE CITY OF ATLANTA v. PURDUE PHARMA, LP, ET AL., C.A. No. 1:18!03508
     HENRY COUNTY, GEORGIA v. PURDUE PHARMA, LP, ET AL.,
          C.A. No. 1:18!03899

           Northern District of Illinois

     VILLAGE OF MELROSE PARK, ET AL. v. MCKESSON CORPORATION, ET AL.,
           C.A. No. 1:18!05288
     CITY OF HARVEY, ET AL. v. PURDUE PHARMA L.P., ET AL.,
           C.A. No. 1:18!05756

           Eastern District of Kentucky

     COMMONWEALTH OF KENTUCKY, ET AL. v. WALGREENS BOOTS ALLIANCE,
         INC., ET AL., C.A. No. 2:18!00126

           District of Maine

     CITY OF BANGOR v. PURDUE PHARMA LP, ET AL., C.A. No. 1:18!00298
     CITY OF PORTLAND v. PURDUE PHARMA LP, ET AL., C.A. No. 2:18!00282
     CITY OF LEWISTON v. PURDUE PHARMA LP, ET AL., C.A. No. 2:18!00310

           District of New Jersey

     CAMDEN COUNTY, NEW JERSEY v. PURDUE PHARMA L.P., ET AL.,
         C.A. No. 1:18!11983

           District of New Mexico

     ROOSEVELT COUNTY v. PURDUE PHARMA L.P., ET AL., C.A. No. 1:18!00795
Case: 1:17-md-02804-DAP Doc #: 1175 Filed: 12/10/18 5 of 5. PageID #: 28691



                                          - A2 -

          Southern District of Ohio

   DOYLE v. ACTAVIS LLC, ET AL., C.A. No. 2:18!00719
   MONTGOMERY COUNTY BOARD OF COUNTY COMMISSIONERS, ET AL. v.
       CARDINAL HEALTH, INC., ET AL., C.A. No. 3:18!00295

          Eastern District of Oklahoma

   CHEROKEE NATION v. PURDUE PHARMA, LP, ET AL., C.A. No. 6:18!00236

          Northern District of Oklahoma

   BOARD OF COUNTY COMMISSIONERS OF PAWNEE COUNTY, STATE OF
       OKLAHOMA, THE v. PURDE PHARMA L.P., ET AL., C.A. No. 4:18!00459
   BOARD OF COUNTY COMMISSIONERS OF DELAWARE COUNTY, STATE OF
       OKLAHOMA, THE v. PURDE PHARMA L.P., ET AL., C.A. No. 4:18!00460
   BOARD OF COUNTY COMMISSIONERS OF OSAGE COUNTY, STATE OF
       OKLAHOMA, THE v. PURDE PHARMA L.P., ET AL., C.A. No. 4:18!00461
   BOARD OF COUNTY COMMISSIONERS OF OTTAWA COUNTY, STATE OF
       OKLAHOMA, THE v. PURDE PHARMA L.P., ET AL., C.A. No. 4:18!00466

          Western District of Oklahoma

   THE BOARD OF COUNTY COMMISSIONERS OF GARVIN COUNTY, STATE OF
        OKLAHOMA v. PURDUE PHARMA LP, ET AL., C.A. No. 5:18!00820
   BOARD OF COUNTY COMMISSIONERS OF MCCLAIN COUNTY, STATE OF
        OKLAHOMA v. PURDE PHARMA LP, ET AL., C.A. No. 5:18!00857

          Eastern District of Pennsylvania

   DOE v. PURDUE PHARMA L.P., ET AL., C.A. No. 2:18!03637

          Southern District of West Virginia

   MOORE, ET AL. v. PURDUE PHARMA L.P., ET AL., C.A. No. 2:18!01231
